      Case 8-20-71970-ast           Doc 11      Filed 04/30/20     Entered 04/30/20 21:46:37




MEYER, SUOZZI, ENGLISH & KLEIN, P.C.                        TOGUT, SEGAL & SEGAL LLP
Edward J. LoBello                                           Frank Oswald
Howard B. Kleinberg                                         Brian Moore
Jordan D. Weiss                                             One Penn Plaza, Suite 3335
990 Stewart Avenue, Suite 300                               New York, New York 10119
Garden City, New York 11530                                 (212) 594-5000
(516) 741-6565

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
                                                             : Case No. 20-71970 (___)
RUBIE’S COSTUME COMPANY, INC., et al. : (Proposed for Joint Administration)
                                                             :
                                                             :
                                    Debtors.                 :
                                                             :
------------------------------------------------------------ x

       DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS PURSUANT TO
          BANKRUPTCY CODE SECTIONS 105, 363(b), 507(a), 541, 1107(a), AND
        1108, AUTHORIZING, BUT NOT DIRECTING, DEBTORS INTER ALIA TO
      PAY PREPETITION WAGES, COMPENSATION, AND EMPLOYEE BENEFITS

        Rubie’s Costume Company, Inc. (“Rubies”), Forum Novelties Inc. (“Forum”),

Buyseasons Enterprises, LLC (“Buyseasons”), Masquerade, LLC (“Masquerade”), The Diamond

Collection LLC (“Diamond Collection”), and Rubie’s Masquerade Company LLC (“Rubie’s

Masquerade”), Debtors and Debtors-in-Possession (collectively, the “Debtors”), hereby submit

this motion (the “Motion”) for entry of an interim order (the “Interim Order”), substantially in

the form attached hereto as Exhibit A, and a final order, pursuant to sections 105, 363(b),

507(a), 541, 1107(a), and 1108 of title 11 of the United States Code (the “Bankruptcy Code”):

(a) authorizing, but not directing, the Debtors to pay prepetition wages, salaries, and all costs

incident to the foregoing, including, without limitation, related prepetition withholding and

payroll-related taxes; (b) authorizing, but not directing, the Debtors to maintain and continue to
      Case 8-20-71970-ast             Doc 11      Filed 04/30/20        Entered 04/30/20 21:46:37




honor their practices, programs, and policies for the Employees and (each as defined below), and

as such may be modified, amended, or supplemented from time to time in the ordinary course,

including, without limitation, the continuation and maintenance of all employee benefit programs

in the ordinary course; and (c) directing all banks to honor prepetition checks for payment of

prepetition employee obligations.

        In support of this Motion, the Debtors rely upon and incorporate by reference the

Declaration of Marc Beige Pursuant to Local Bankruptcy Rule 1007-4 and in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings filed with the Court concurrently

herewith (the “First-Day Declaration”).1 In further support of the Motion, the Debtors, by and

through their undersigned proposed counsel, respectfully represent as follows:

                                     JURISDICTION AND VENUE

                 1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157

and 1334. This is a core proceeding under 28 U.S.C. § 157(b). Venue of these cases and this

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                 2.       The statutory predicates for the relief requested herein are Bankruptcy

Code sections 105, 363(b), 507(a), 541, 1107(a), and 1108.

                                              BACKGROUND

                 3.       On the date hereof (the “Petition Date”), the Debtors filed voluntary

petitions in this Court for relief under Chapter 11 of the Bankruptcy Code. The factual

background regarding the Debtors, including their business operations, their capital and debt




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First-Day
    Declaration.


                                                        2
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




structure, and the events leading to the filing of these bankruptcy cases, is set forth in detail in

the First-Day Declaration, which is deemed fully incorporated herein by reference.

               4.      The Debtors continue to manage and operate their businesses as debtors in

possession under Bankruptcy Code sections 1107 and 1108.

                                    RELIEF REQUESTED

               5.      By this Motion, the Debtors request that this Court enter the Interim Order

and a final order, pursuant to Bankruptcy Code sections 105, 363(b), 507(a), 541, 1107(a) and

1108: (a) authorizing, but not directing, the Debtors to: (i) pay and/or perform, as applicable,

prepetition obligations to current employees (the “Employees”) including accrued prepetition

wages, salaries, and other cash and non-cash compensation claims (collectively, the “Employee

Wage Claims”); (ii) maintain and continue to honor their practices, programs, and policies for

their Employees as they were in effect as of the Petition Date, and as such may be modified,

amended, or supplemented from time to time in the ordinary course, including, without

limitation, the continuation and maintenance of the Debtors’ various non-working day policies,

employee benefit plans, and programs (and to pay all fees and costs in connection therewith,

including those that arose prepetition) (collectively, the “Employee Benefit Obligations”);

(iii) reimburse Employees for prepetition expenses that the Employees have incurred on behalf

of the Debtors in the ordinary course of business (the “Employee Expense Obligations”);

(iv) remit funds withheld from Employee paychecks to the 401(k) Plan (as defined below) (the

“401(k) Obligations”), (v) pay all related prepetition withholdings and payroll-related taxes

(the “Employee-Related Taxes” and together with the Employee Wage Claims, the Employee

Benefit Obligations, the 401(k) Obligations, and the Employee Expense Obligations,

collectively, the “Prepetition Employee Obligations”) associated with the Employee Wage



                                                 3
         Case 8-20-71970-ast            Doc 11      Filed 04/30/20        Entered 04/30/20 21:46:37




Claims and the Employee Benefit Obligations, including any third parties that provide or aid in

the monitoring, processing, or administration of the Prepetition Employee Obligations;

(b) authorizing and directing the Debtors’ banks (the “Banks”) to receive, process, honor, and

pay all of the Debtors’ prepetition checks and fund transfers on account of any of the Prepetition

Employee Obligations; (c) prohibiting the Debtors’ Banks from placing any holds on, or

attempting to reverse, any automatic transfers to any account of an Employee, Independent

Contractor, or other party for the Prepetition Employee Obligations; and (d) authorizing the

Debtors to issue new postpetition checks or effect new postpetition fund transfers on account of the

Prepetition Employee Obligations to replace any prepetition checks or fund transfer requests that

may be dishonored or rejected.

       THE DEBTORS’S WORKFORCE AND RELATED EMPLOYEE OBLIGATIONS

           A.       Wages and Salaries

                    6.      The Debtors employ, collectively, approximately 804 employees as of

February 24, 2020.2 A substantial number have been placed on furlough due primarily to the

COVID-19 crisis, but are expected to be recalled. Currently, the Debtors’ collective active

workforce is 142 employees.3

                    7.      The Employees perform a variety of critical functions and their skills,

knowledge, and understanding of the Debtors’ structure, operations, and customer relations are

essential to the effective reorganization of the Debtors’ business.




2
    The Debtors, respectively, normally employ the following amounts of individuals: Rubie’s, 491; Forum, 131;
      Busyseasons, 112; Diamond Collection, 20; and Masqeurade, 50. Rubie’s Masquerade has no employees,

3
    The Debtors’ current number of active employees are, as follows: Rubies, 81; Forum, 5; Buyseasons, 48; Diamond
      Collection, 5; and Masquerade, 3.


                                                          4
      Case 8-20-71970-ast           Doc 11     Filed 04/30/20       Entered 04/30/20 21:46:37




                8.       For payroll purposes, the employees are grouped into one of five separate

payroll groups depending on their location and whether they are paid on a salaried or hourly

basis. Employees are paid on either a weekly or bi-weekly basis. ADP provides payroll services

for the Debtors for which it bills the Debtors.

                9.       As of the Petition Date, the Debtors had incurred payroll obligations for

salaried pay and wages that were earned during the week ending April 29, 2020 for which

payroll is not due until May 1, 2020 in the aggregate amount of approximately $300,000 which

includes FICA.4

                10.      In addition, as of May 1, 2020, the Debtors will have incurred an

obligation to ADP in the amount of $20,862 for processing the foregoing payrolls.

                11.      Accordingly, by this Motion, the Debtors seek to pay the outstanding

amounts owed as of the Petition Date for accrued and unpaid wages and salaries, including

amounts owed for payroll processing services and amounts that the Debtors are required by law

to withhold from Employee payroll checks with respect to federal, state, and local income taxes,

garnishment contributions, social security, and Medicare taxes, to the extent not already paid

prepetition.

        B.      Other Compensation: Vacation, Holiday, Paid Time Off, and Business
                Expenses

                12.      The Debtors offer their Employees other forms of compensation, including

vacation time, paid holidays, and other earned time off. They also reimburse their Employees for

certain business expenses. These forms of compensation are usual, customary, and necessary if

the Debtors are to retain qualified employees to operate their business.


4
 As of April 29, 2020, the employees of each Debtor have earned the following: Rubie’s, $232,000; Forum.
$11,750; Buyseasons, $48,0000; Diamond Collection, $4,200; and Masquerade, $3,600. Rubie’s Masquerade has no
employees.


                                                     5
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




               13.     Vacation, Holiday, and Paid Time Off. Employees are eligible to accrue

paid vacation, holidays, and paid time off after certain periods of employment. By this Motion,

the Debtors seek authority to honor, in the ordinary course of business, all liabilities related to

their Employees’ vacation, holidays, and paid time off, including those liabilities that arose under

the Debtors’ vacation, holiday, and other time-off policies or practices existing prior to the

Petition Date. The Debtors anticipate that their Employees will utilize any accrued vacation time

or paid time off in the ordinary course of business without resulting in any material cash flow

requirements beyond the Debtors’ normal payroll obligations.

               14.     Expense Reimbursement. The Debtors routinely reimburse certain

Employees for expenses incurred within the scope of their employment, including expenses for

travel, lodging, ground transportation, meals, supplies, and other miscellaneous business

expenses (collectively, the “Reimbursable Expenses”). Certain Employees may not have been

reimbursed for Reimbursable Expenses previously incurred. Accordingly, by this Motion, the

Debtors seek authority to pay all prepetition Reimbursable Expenses in the ordinary course of

business that are not luxury items.

       C.      Employee Benefit Plans

               15.     The Debtors provide a number of Employees and their dependents with

certain employee benefit plans, including a medical plan (the “Medical Plan”) through Blue

Cross/Blue Shield for which an obligation in the amount of $268,929 is due and owing for April

premiums.

       D.      The Employee-Related Taxes

               16.     The Debtors routinely withhold from Employee paychecks amounts that

the Debtors are required to transmit to third parties, e.g., the Employee-Related Taxes. Examples

of such withholdings include social security, FICA, federal and state income taxes, and

                                                 6
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




garnishments. The Debtors believe that such withheld funds, to the extent that they remain in the

Debtors’ possession, constitute moneys held in trust and, therefore, are not property of the

Debtors’ bankruptcy estate. Thus, the Debtors submit that they have authority to direct such

funds to the appropriate parties in the ordinary course of business. By this Motion, the Debtors

request authority to pay the Employee-Related Taxes.

       E.      The 401(k) Plan

               17.     The Debtors offer their Employees a savings and retirement plan,

administered by ADP Retirement Services through which they can accumulate savings and defer

applicable tax for their future (the “401(k) Plan”). The Debtors previously made matching

contributions to the 401(k) Plan; however, they were forced to discontinue this practice as part of

their cost-cutting measures. The Debtors deduct amounts to be contributed to the Employees’

401(k) Plan from the Employees’ paychecks. The Debtors believe that such withheld funds, to

the extent that they remain in the Debtors’ possession, constitute moneys held in trust and,

therefore, are not property of the Debtors’ bankruptcy estate. Thus, the Debtors submit that they

have authority to direct such funds to the 401(k) Plan in the ordinary course of business. By this

Motion, the Debtors request authority to remit these withheld funds to the 401(k) Plan in the

ordinary course of business.

       F.      Direction to Banks

               18.     Finally, the Debtors seek an order authorizing and directing the Banks to

receive, process, honor, and pay any and all checks drawn on the Debtors’ payroll and general

disbursement accounts related to Prepetition Employee Obligations, whether presented before or

after the Petition Date, provided that sufficient funds are on deposit in the applicable accounts to

cover such payments.



                                                 7
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




                                 APPLICABLE AUTHORITY

I.     CAUSE EXISTS TO AUTHORIZE PAYMENT OF THE PREPETITION
       EMPLOYEE OBLIGATIONS

       A.      The Proposed Payments Are Accorded Priority Under Bankruptcy Code
               Section 507

               19.    Bankruptcy Code sections 507(a)(4) and 507(a)(5) require that certain

claims for prepetition wages, salaries, commissions, vacation, and employee benefit

contributions be accorded priority in payment in an amount not to exceed $13,650 for each

employee. The Debtors believe that all of the Debtors’ Employees are owed amounts less than

the $13,650 cap provided for in sections 507(a)(4) and 507(a)(5) (the “Priority Wage Cap”).

Accordingly, granting the relief requested will not adversely affect the Debtors’ other unsecured

creditors and relates solely to the timing of the payment of such claims.

               20.    To the extent that Employees are owed amounts in excess of these caps for

their respective Prepetition Employee Obligations, the Debtors propose payment of only the

wages and/or salaries, with the balance of the Prepetition Employee Obligations to be paid at a

later date following review by and consultation with any statutory creditors’ committee that may

be appointed in these cases.

       B.      The Proposed Payments Are Appropriate Under Bankruptcy Code Section
               363

               21.    Under Bankruptcy Code section 363, a bankruptcy court is empowered to

authorize a Chapter 11 debtor to expend funds in the bankruptcy court’s discretion outside the

ordinary course of business. See 11 U.S.C. § 363. In order to obtain approval for the use of estate

assets outside the ordinary course of business, the debtors must articulate a valid business

justification for the requested use. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr.

S.D.N.Y. 1989). Payment of prepetition claims postpetition to preserve and protect debtors’



                                                 8
      Case 8-20-71970-ast        Doc 11      Filed 04/30/20     Entered 04/30/20 21:46:37




business by retaining their employees and maintaining positive employee morale is a sufficient

business justification for such an authorization, even if such payment were deemed to be outside

the ordinary course of business. See id. Accordingly, this Court should grant the requested relief

under Bankruptcy Code section 363.

       C.      The Payment of the Prepetition Employee Obligations Is Appropriate Under
               Bankruptcy Code Sections 507 and 541

               22.     The payment of the employee contribution component of the Employee-

Related Taxes and 401(k) Plan or payment of garnished wages, if any, will not prejudice the

Debtors’ estate because such withholdings are held in trust for the benefit of the related payees

and, thus, do not constitute property of the Debtors’ estate under Bankruptcy Code section 541.

See Begier v. IRS, 496 U.S. 53, 59 (1990). Moreover, payments that are critical to the retention

and morale of the Debtors’ workforce actually add value to the estates because an unplanned

reduction in Employee retention or productivity could have disastrous effects on recoveries to

unsecured creditors.

       D.      The Debtors Should Be Authorized to Pay the Prepetition Employee
               Obligations Under Bankruptcy Code Sections 1107(a) and 1108

               23.     The Debtors, operating their businesses as debtors in possession under

Bankruptcy Code sections 1107(a) and 1108, is a fiduciary “holding the bankruptcy estate and

operating the business for the benefit of their creditors and (if the value justifies) equity owners.”

In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002). Implicit in the duties of a

chapter 11 debtor in possession is the duty “to protect and preserve the estate, including an

operating business’ going-concern value.” Id.

               24.     Courts have noted that there are instances in which debtors in possession

can fulfill their fiduciary duty “only . . . by the preplan satisfaction of a prepetition claim.” Id.

The CoServ court specifically noted that preplan satisfaction of prepetition claims would be a

                                                  9
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




valid exercise of debtors’ fiduciary duty when the payment “is the only means to effect a

substantial enhancement of the estate.” Id. at 498. The court provided a three-pronged test for

determining whether a preplan payment on account of a prepetition claim was a valid exercise of

debtors’ fiduciary duty:

                       First, it must be critical that the debtors deal with
                       the claimant. Second, unless it deals with the
                       claimant, the debtors risks the probability of harm,
                       or, alternatively, loss of economic advantage to the
                       estate or the debtors’ going concern value, which is
                       disproportionate to the amount of the claimant’s
                       prepetition claim. Third, there is no practical or
                       legal alternative by which the debtors can deal with
                       the claimant other than by payment of the claim.

Id. at 498.

               25.     Payment of the Prepetition Employee Obligations meets each element of

the CoServ court’s standard. As described above, the Employees likely maintain priority claims

against the Debtors for most, if not all, of their Prepetition Employee Obligations. In addition,

any failure by the Debtors to pay the Prepetition Employee Obligations would negatively impact

the morale of the Debtors’ Employees at a critical time for the Debtors and their businesses. In

short, the potential harm and economic disadvantage that would stem from the failure to pay the

Prepetition Employee Obligations is grossly disproportionate to the amount of any prepetition

claim that may be paid.

               26.     The Debtors have examined other options short of payment of the

Prepetition Employee Obligations and have determined that to avoid significant disruption of the

Debtors’ business operations, there exists no practical or legal alternative to payment of such

obligations. Therefore, the Debtors can best satisfy their fiduciary duties as debtors in possession

under Bankruptcy Code sections 1107(a) and 1108 by payment of the Prepetition Employee

Obligations.

                                                10
       Case 8-20-71970-ast             Doc 11       Filed 04/30/20         Entered 04/30/20 21:46:37




        E.       Payment of the Prepetition Employee Obligations Should Be Authorized
                 Under Bankruptcy Code Section 105 and the Doctrine of Necessity

                 27.       The proposed payments of the Prepetition Employee Obligations should

be authorized under Bankruptcy Code section 105 and under the “doctrine of necessity.”

Bankruptcy Code section 105 authorizes this Court “to issue any order . . . necessary or

appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. § 105. In light of the

critical need for the Debtors to preserve the going concern value of their businesses to effect a

successful restructuring by, among other things, preserving their workforce and their morale,

payment of the wages, benefits, and other amounts as requested herein is proper in accordance

with Bankruptcy Code section 105.

                 28.       Payment of the Prepetition Employee Obligations is further supported by

the doctrine of necessity. This doctrine “recognizes the existence of the judicial power to

authorize debtors in a reorganization case to pay pre-petition claims where such payment is

essential to the continued operation of the debtors.” In re Ionosphere Clubs, Inc., 98 B.R. at 176

(Bankr. S.D.N.Y. 1989); see also In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999)

(stating that where the debtors “cannot survive” absent payment of certain prepetition claims, the

doctrine of necessity should be invoked to permit payment).5

                 29.       The doctrine of necessity is a widely accepted component of modern

bankruptcy jurisprudence. See Just For Feet, 242 B.R. at 826 (approving payment of key



5
    The Court’s power to utilize the doctrine of necessity in chapter 11 cases derives from the Court’s inherent
    equity powers and their statutory authority to “issue any order, process, or judgment that is necessary or
    appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The United States Supreme Court first
    articulated the doctrine of necessity over a century ago, in Miltenberger v. Logansport, C & S.W. R. Co., 106
    U.S. 286 (1882), in affirming the authorization by the lower court of the use of receivership funds to pay pre-
    receivership debts owed to employees, vendors, and suppliers, among others, when such payments were
    necessary to preserve the receivership property and the integrity of the business in receivership. See id. at 309–
    14. The modern application of the doctrine of necessity is largely unchanged from the Court’s reasoning in
    Miltenberger. See In re Lehigh & New Eng. Ry., 657 F.2d 570, 581–82 (3d Cir. 1981) (“[I]n order to justify

                                                         11
      Case 8-20-71970-ast            Doc 11       Filed 04/30/20         Entered 04/30/20 21:46:37




inventory suppliers’ prepetition claims when such suppliers could destroy debtor’s business by

refusing to deliver new inventory on eve of debtor’s key sales season); In re Payless Cashways,

Inc., 268 B.R. 543, 546–47 (Bankr. W.D. Mo. 2001) (authorizing payment of critical prepetition

suppliers’ claims when such suppliers agree to provide postpetition trade credit); see also In re

Columbia Gas Sys., Inc., 171 B.R. 189, 191–92 (Bankr. D. Del. 1994); In re Ionosphere Clubs,

Inc., 98 B.R. at 175. Moreover, courts have recognized the applicability of the doctrine of

necessity with respect to the payment of prepetition employee compensation and benefits. See

e.g., Mich. Bureau of Workers’ Disability Comp. v. Chateaugay Corp. (In re Chateaugay Corp.),

80 B.R. 279, 285–89 (S.D.N.Y. 1987) (under “necessity of payment” doctrine, it is appropriate

for bankruptcy court to defer to debtors’ business judgment in permitting payment of certain

workers’ compensation claims); In re Ionosphere Clubs, Inc., 89 B.R. at 176 (“This rule

recognizes the existence of the judicial power to authorize a debtor in a reorganization case to

pay pre-petition claims where such payment is essential to the continued operation of the

debtor.”).

                30.      Accordingly, the Court should allow the payment of the Prepetition

Employee Obligations as requested herein.

                31.      The relief requested herein is commonly granted in other chapter 11 cases

in this District and in the Southern District of New York. See, e.g., In re Orion Healthcorp., Inc.

18-71748 (AST) (Bankr. E.D.N.Y. March 22, 2018); In re Federation Employment and

Guidance service, Inc., 15-71074 (REG) (Bankr. E.D.N.Y. March 24, 2018); In re Gramercy

Group, Inc., 19-73622 (LAS) (Bankr. E.D.N.Y. May 24, 2019); In re Synergy Pharmaceuticals

Inc., Case No. 18-14010 (JLG) (Bankr. S.D.N.Y. Jan. 24, 2019); In re Republic Airways


   payment under the ‘necessity of payment’ rule, a real and immediate threat must exist that failure to pay will
   place the [debtor’s] continued operation . . . in serious jeopardy.”).


                                                        12
      Case 8-20-71970-ast        Doc 11      Filed 04/30/20   Entered 04/30/20 21:46:37




Holdings Inc., Case No. 16-10429 (SHL) (Bankr. S.D.N.Y. Feb. 29, 2016); In re Relativity

Fashion, LLC, Case No. 15-11989 (MEW) (Bankr. S.D.N.Y. July 31, 2015); In re Great Atl. &

Pac. Tea Co., Inc., Case No. 15-23007 (RDD) (Bankr. S.D.N.Y. July 21, 2015).

               32.     As a precaution, the proposed order provides that the relief granted therein

shall not constitute or be deemed an assumption of any of the employment and service

agreements to which the Debtors are a party or any of the Debtors’ employee benefit policies,

plans, programs, practices, and procedures under Bankruptcy Code section 365(a).

               33.     Accordingly, for all of the foregoing reasons, the Debtors submit that

cause exists for granting the relief requested herein.

II.    THE DEBTORS’ BANKS SHOULD BE AUTHORIZED TO HONOR AND PAY
       CHECKS ISSUED AND MAKE OTHER TRANSFERS TO PAY THE
       EMPLOYEE OBLIGATIONS

               34.     The Debtors further request that the Court authorize the applicable Banks

to receive, process, honor, and pay all prepetition and postpetition checks issued or to be issued,

and electronic fund transfers requested or to be requested, by the Debtors in respect of the

Prepetition Employee Obligations. The Debtors also seek authority to issue new postpetition

checks, or effect new electronic fund transfers, on account of the Prepetition Employee

Obligations to replace any prepetition checks or electronic fund transfer requests that may be

dishonored or rejected.

               35.     As a result of the commencement of the Debtors’ chapter 11 cases, and in

the absence of an order of the Court providing otherwise, the Banks may reject or dishonor the

Debtors’ checks, wire transfers, and direct deposit transfers with respect to the Prepetition

Employee Obligations. Therefore, the Debtors request that the Court authorize the Debtors’

Banks and any other bank authorized by the Court to administer the Debtors’ bank accounts



                                                 13
         Case 8-20-71970-ast           Doc 11       Filed 04/30/20       Entered 04/30/20 21:46:37




under the Cash Management Motion6 to receive, process, honor, and pay all prepetition and

postpetition checks issued by the Debtors, and funds transfers requested by the Debtors, in each

case, with respect to the Prepetition Employee Obligations. The Debtors also seek authority to

issue new postpetition checks, or effect new funds transfers, on account of the Prepetition

Employee Obligations to replace any prepetition checks or funds transfer requests that may be

dishonored or rejected.

                   36.      The Debtors represent that each of these checks or transfers is or will be

drawn on accounts that can be readily identified as relating directly to payment of the Prepetition

Employee Obligations. The Debtors believe that prepetition checks and transfers, other than

those for Prepetition Employee Obligations, or those authorized by another order of the court,

will not be honored inadvertently.

III.       INTERIM RELIEF SHOULD BE GRANTED

                   37.      Rule 6003 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) provides that the relief requested in this Motion may be granted if the “relief is necessary

to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. The Second Circuit has

interpreted the language “immediate and irreparable harm” in the context of preliminary

injunctions. In that context, the court instructed that irreparable harm “‘is a continuing harm

which cannot be adequately redressed by final relief on the merits’ and for which ‘money

damages cannot provide adequate compensation.’” Kamerling v. Massanari, 295 F.3d 206, 214

(2d Cir. 2002) (quoting N.Y. Pathological & X-Ray Labs., Inc. v. INS, 523 F.2d 79, 81 (2d Cir.




6
       Simultaneously herewith, the Debtors filed the Debtors’ Motion for Interim and Final Orders (I) Authorizing
       Continued Use of Existing Cash Management System, Bank Accounts, and Business Forms and (II) Authorizing
       Continuance of Intercompany Transactions (the “Cash Management Motion”).


                                                         14
      Case 8-20-71970-ast        Doc 11      Filed 04/30/20     Entered 04/30/20 21:46:37




1975)). Further, the “harm must be shown to be actual and imminent, not remote or speculative.”

Id. at 214; see also Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1998).

               38.     The Debtors submit that for the reasons set forth herein, the relief

requested in this Motion is necessary to avoid immediate and irreparable harm as defined by the

Second Circuit.

               39.     The Debtors also request that the Court waive the stay imposed by

Bankruptcy Rule 6004(h), which provides that “[a]n order authorizing the use, sale, or lease of

property other than cash collateral is stayed until the expiration of 14 days after entry of the

order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the

relief that the Debtors seek in this Motion is immediately necessary for the Debtors to be able to

continue to operate their businesses and preserve value for their estate. The Debtors respectfully

request that the Court waive the fourteen-day stay imposed by Bankruptcy Rule 6004(h), as the

exigent nature of the relief sought herein justifies immediate relief.

                                             NOTICE

               40.     Notice of this Motion has been provided either by facsimile, electronic

transmission, overnight delivery, or hand delivery to: (a) the U.S. Trustee; (b) the Internal

Revenue Service; (c) the parties included on the Debtors’ list of their 30 largest unsecured

creditors; (d) the U.S. Attorney for the Eastern District of New York; (e) the Employees; (f)

ADP; and (g) any such other party entitled to notice pursuant to Rule 9013-1(d) of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the Eastern District of New York.

                                     NO PRIOR REQUEST

               41.     No prior request for the relief requested herein has been made to this or

any other Court.


                                                 15
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




                                         CONCLUSION

               WHEREFORE, the Debtors respectfully request that the Court enter the Interim

Order, substantially in the form annexed hereto as Exhibit A, and a final order, granting the

relief requested in this Motion and such other and further relief as may be just and proper.


Dated: Garden City, New York
       April 30, 2020

                                              RUBIE’S COSTUME COMPANY, INC., et al.
                                              Debtors and Debtors in Possession
                                              By their Proposed Counsel
                                              MEYER, SUOZZI, ENGLISH & KLEIN, P.C.


                                              By:
                                              /s/ Edward J. LoBello
                                              Edward J. LoBello
                                              Howard B. Kleinberg
                                              Jordan D. Weiss
                                              990 Stewart Avenue, Suite 300
                                              Garden City, New York 11530
                                              (516) 741-6565

                                              - and -

                                              TOGUT, SEGAL & SEGAL LLP,
                                              Frank Oswald
                                              Brian Moore
                                              One Penn Plaza, Suite 3335
                                              New York, New York 10119
                                              (212) 594-5000




                                                 16
4379935
Case 8-20-71970-ast   Doc 11   Filed 04/30/20   Entered 04/30/20 21:46:37




                        EXHIBIT A
      Case 8-20-71970-ast             Doc 11      Filed 04/30/20        Entered 04/30/20 21:46:37




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
                                                             :
In re:                                                       : Chapter 11
                                                             :
                                                             : Case No. 20-71970 (___)
RUBIE’S COSTUME COMPANY, INC., et al. : (Proposed for Joint Administration)
                                                             :
                                                             :
                                    Debtors.                 :
                                                             :
------------------------------------------------------------ x

              INTERIM ORDER, PURSUANT TO BANKRUPTCY
           CODE SECTIONS 105, 363(b), 507(a), 541, 1107(a), AND 1108,
        AUTHORIZING, BUT NOT DIRECTING, DEBTOR, INTER ALIA, TO
    PAY PREPETITION WAGES, COMPENSATION, AND EMPLOYEE BENEFITS
                 Upon the motion (the “Motion”) of the Debtors1 for an order, pursuant to

Bankruptcy Code sections 105, 363(b), 507(a), 541, 1107(a), and 1108, authorizing, but not

directing, the Debtors, inter alia, to pay prepetition wages, compensation and employee benefits

as set forth therein; and upon the First-Day Declaration; and due and sufficient notice of the

Motion and this Order having been given under the particular circumstances; and no objections

to the Motion having been filed; and it appearing that no other or further notice need be

provided; and it appearing that the relief requested by the Motion is in the best interests of the

Debtors, their estates, creditors, and other parties in interest; and a hearing to consider the

Motion having been held on _______ __, 2020; and after due deliberation thereon and sufficient

cause appearing therefor, it is hereby




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.


                                                        2
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




               ORDERED, ADJUDGED, AND DECREED that:

               1.       The Motion is GRANTED to the extent set forth herein.

               2.       The Debtors are authorized to pay (including to any third parties that

provide or aid in the monitoring, processing, or administration of the Prepetition Employee

Obligations), in their sole discretion, the Prepetition Employee Obligations, including but not

limited to Employee Wage Claims, Employee Benefit Obligations, Employee Expense

Obligations, and Employee-Related Taxes, as and when such obligations are due, upon entry of

this order notwithstanding the limits set forth in 11 U.S.C. §§ 507(a)(4) and 507(a)(5) (the

“Priority Wage Cap”).

               3.       The Debtors are authorized, in their sole discretion, to honor and continue

their Employee Benefit Obligations that were in effect as of the Petition Date; provided,

however, that such relief shall not constitute or be deemed an assumption or an authorization to

assume any of such Employee Benefit Obligations, including policies, plans, programs,

practices, and procedures, under Bankruptcy Code section 365(a).

               4.       The Debtors’ banks are authorized to receive, process, honor, and pay all

pre- and post-petition checks and fund transfers on account of the Prepetition Employee

Obligations that had not been honored and paid as of the Petition Date, provided that sufficient

funds are on deposit in the applicable accounts to cover such payments.

               5.       The Debtors’ banks are prohibited from placing any holds on, or

attempting to reverse, any automatic transfers to any account of an Employee or other party for

Employee Obligations, provided that sufficient funds are on deposit in the applicable accounts to

cover such transfers.




                                                 3
      Case 8-20-71970-ast       Doc 11      Filed 04/30/20    Entered 04/30/20 21:46:37




               6.     The Debtors are authorized to issue new postpetition checks or effect new

postpetition fund transfers on account of the Prepetition Employee Obligations to replace any

prepetition checks or fund transfer requests that may be dishonored or rejected.

               7.     The Debtors may pay any and all withholding, including social security,

FICA, federal and state income taxes, garnishments, health care payments, retirement fund

withholding, and other types of withholding, whether these relate to the period prior to the date

of the Debtors’ Chapter 11 filings or subsequent thereto. Any party receiving payment from the

Debtors is authorized and directed to rely upon the representations of the Debtors as to which

payments are authorized by this order.

               8.     Nothing in the Motion or this Order or the relief granted (including any

actions taken or payments made by the Debtors pursuant to the relief) shall (a) be construed as a

request for authority to assume any executory contract under 11 U.S.C. § 365; (b) waive, affect

or impair any of the Debtors’ rights, claims, or defenses, including, but not limited to, those

arising from Bankruptcy Code section 365, other applicable law, and any agreement; (c) grant

third-party beneficiary status or bestow any additional rights on any third party; or (d) be

otherwise enforceable by any third party.

               9.     Authorizations given to the Debtors in this Order empower but do not

direct the Debtors to effectuate the payments specified herein, said Debtors retaining the business

judgment to make or not make said payments, and in all instances subject to the condition that

funds are available to effect any payment and in no event shall any person (Debtor, officer,

director, or otherwise) be personally liable for any amounts authorized for payment herein but

not paid. This Paragraph 9 does not apply to the payment of trust fund taxes.




                                                4
      Case 8-20-71970-ast        Doc 11     Filed 04/30/20     Entered 04/30/20 21:46:37




               10.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective

and enforceable immediately upon entry hereof.

               11.     The final hearing on the Motion is set for                    , 2020 at __:__

[a.m./p.m.] (prevailing Eastern time). Any objections or responses to the entry of the proposed

Final Order shall be filed and served upon counsel for the Debtors so as to be received by 4:00

p.m. (prevailing Eastern Time) seven days before the final hearing. If no objections or responses

are filed and served, this Court may enter a final order without further notice or hearing.

               12.     This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation or interpretation of this Order.




                                                 5

4384493
